Citation Nr: 0945603	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-29 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PSD) and major depression.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to service connection for a headache 
disorder.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a heart disorder 
(atrial fibrillation).  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to 
December 1967 and from May 1968 to July 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

This case has previously come before the Board.  In May 2009, 
the Board requested opinions from Veterans Health 
Administration (VHA) medical experts.  In June 2009 and July 
2009, the VHA opinions were incorporated into the record and 
the Veteran was provided with copies of the VHA opinions.  
The case has been returned to the Board for further appellate 
review.  

The Board notes that service connection for depressive 
disorder was denied in a January 2007 rating decision.  A 
June 2007 rating decision addressed the issue as one of 
service connection for a mental disorder, to include 
depressive disorder, and an August 2007 statement of the case 
addressed the issue as one of service connection for 
depressive disorder secondary to service-connected tinnitus.  
An appeal in regard to depressive disorder was perfected in 
September 2007.  In October 2008, the Veteran perfected an 
appeal in regard to an August 2008 rating decision, in which 
service connection for PSD was denied.  In light of the 
procedural history, as well as the evidence in this case, the 
Board has rephrased the issue in accordance with the 
determination herein.  In that the claim is being granted, 
the Board finds that there has been no prejudice to the 
Veteran in so doing.  


FINDINGS OF FACT

1.  PSD and major depression are attributable to service.  

2.  There is not clear and unmistakable evidence that a 
bilateral foot disorder, to include peripheral neuropathy, 
existed prior to service entrance, and a bilateral foot 
disorder, to include peripheral neuropathy, was not manifest 
during service or within one year of separation from service 
from either period of service, and is not attributable to 
service, to include presumed exposure to Agent Orange during 
service in Vietnam.

3.  There is clear and unmistakable evidence that headaches 
existed prior to service entrance in February 1967 and clear 
and unmistakable evidence that headaches were not aggravated 
in either period of service.  

4.  There is not clear and unumistakable evidence that 
hypertension existed prior to service entrance for either 
period of active service and the competent and probative 
evidence establishes that hypertension was not manifest 
during service or within one year of separation from service, 
and hypertension is not attributable to either period of 
active service, to include presumed exposure to Agent Orange 
during service in Vietnam.

5.  There is not clear and unmistakable evidence that a heart 
disorder (atrial fibrillation) existed prior to service 
entrance for either period of service, and the competent and 
probative evidence establishes that a heart disorder (atrial 
fibrillation) was not manifest during service or within one 
year of separation from either period of service, and a heart 
disorder (atrial fibrillation) is not attributable to 
service, to include presumed exposure to Agent Orange during 
service in Vietnam.


CONCLUSIONS OF LAW

1.  PSD and major depression were incurred in active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).

2.  A bilateral foot disorder, to include peripheral 
neuropathy, was not incurred or aggravated in active service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West. 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

3.  A preexisting headache disorder was not aggravated in 
active service.  38 U.S.C.A. § 1110 (West. 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

4.  Hypertension was not incurred or aggravated in service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West. 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

5.  A heart disorder (atrial fibrillation) was not incurred 
or aggravated in service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
November 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in April 2007 and VHA opinions were obtained in 
June 2009 and July 2009.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
November 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Factual Background

The Veteran had two periods of active duty.  His DD Form 214 
shows that his military occupational specialty (MOS) was 
ammunition records clerk during service in Vietnam from 
October 1968 to July 1969.  

A February 1967 service entrance examination report shows 
that the head, heart, feet, and lower extremities were 
normal.  Neurologic examination was normal and psychiatric 
examination was normal.  The examiner noted a history to 
include foot trouble in association with Achilles tendons, 
depression or worry and stuttering.  Blood pressure was 
126/74.  On the accompanying medical history, the Veteran 
indicated that he had or had had frequent or severe headache, 
dizziness or fainting spells, cramps in his legs, foot 
trouble, and depression or excessive worry.  A September 1967 
service treatment record notes pain and the examiner noted 
rhonchi in the right chest and decreased "BS."  The 
impression of x-ray examination of the chest in November 1967 
was no evidence of cardiac or active pulmonary disease.  A 
November 1967 separation examination report shows that the 
head, heart, feet, and lower extremities were normal.  
Neurologic examination was normal and psychiatric examination 
was normal.  Blood pressure was 130/80.  On the accompanying 
medical history, he denied having or having had frequent or 
severe headache, dizziness or fainting spells, high or low 
blood pressure, palpation or pounding heart, foot trouble, 
and depression or excessive worry.  The examiner noted no 
medical problems.  

A January 1968 record notes a rash on the groin and leg and 
the assessment was tinea.  In June 1969, a sudden onset of 
heat rash on the trunk and groin was noted, and a resting 
tremor of the hands was attributed to nervousness.  

The July 1969 separation examination report shows that the 
head, heart, feet and lower extremities were normal.  
Neurologic examination and psychiatric examination were 
normal.  Blood pressure was 130/80.  On the accompanying 
medical history, he denied having or having had frequent or 
severe headache, dizziness or fainting spells, high or low 
blood pressure, palpation or pounding heart, foot trouble, 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble of any 
sort.  

A private report, dated in July 2003, notes sensory 
dysfunction in the lower extremities consistent with 
peripheral neuropathy, and chronic and progressive sensory 
symptoms and incoordination with a superimposed prior history 
of moderate alcohol use.  The impression of electromyography 
(EMG) in September 2003 was diffuse axonal neuropathy, 
chronic and inactive.  

An October 2006 private report shows diagnoses of a bilateral 
foot and leg disorder with severe peripheral neuropathy and 
motor dysfunction and ataxia, hypertension and cephalgia 
secondary to toxic exposure to munitions exacerbated by 
hypertension and stress.  The report notes, in pertinent 
part, the following:

Hypertension and headaches are interrelated 
and independent as to their etiology.  

Initial exposure to the toxic effects of 
explosive chemicals and components including 
cadium, lead, hexachlorothane, nitroglycerin, 
antimony sulfate, calcium resinate, DPA, 
potassium sulfate, strontium peroxide and 
nitrate and zirconium are primary in his 
etiology for hypertension, considered there 
is no family history.  

Headaches and tinnitus are interrelated to 
his hypertension, but independent because of 
exposure to munitions toxins such as 
zirconium, potassium sulfate, strontium 
peroxide and nitrate, mercury, magnesium 
powder, lead products, and dinitrotoluene.  

All of his symptoms mentioned above are 
interrelated and exacerbate each other, but 
have a common etiology, that being exposure 
to munitions toxins in Vietnam.  

The patient has a history of service in 
Vietnam in 1968 and 1969, working in an 
ammunition supply depot as an ammunition 
supply clerk.  Duties included handling, 
sorting, inventorying damaged and undamaged 
munitions, both American and enemy munitions.  
No decontamination facilities were available, 
with daily exposure over a 10-12 month period 
of time.  Both airborne and transdermal and 
transmucosal contamination occurred with no 
ventilation systems or air filtration devices 
available.  

The patient was in an extremely high-risk, 
high-stress position, not only subjecting him 
to high-risk toxins but an emotional 
environment adding to his symptoms of anxiety 
neurosis, major depression and post traumatic 
stress disorder which he suffers to this day.  

The examiner stated that it was at least as likely as not 
"(greater than 50%)" that a bilateral foot disorder, 
cephalgia, and hypertension and heart disease were related 
to, and/or aggravated by, service.  

A January 2007 private report shows diagnoses to include 
adjustment disorder with anxiety and depression, and 
stuttering (with silent blocking, circumlocutions, and word 
substitutions).  The examiner stated, in pertinent part, as 
follows:  

Furthermore and most unfortunately, his 
adjustment difficulties are producing anxiety 
that is noted even by the layman and his 
depression is so severe at this point that 
any other evaluation in the near future, may 
well produce a diagnosis that is more 
consistent with a major depression than 
simply with the depression accompanying his 
adjustment disorder.  This individual 
therefore appears to reveal a definite 
concrete nexus between his symptomatology and 
the difficulties he acquired while serving in 
the United States Army in Vietnam during the 
war.  It is as likely as not that his general 
difficulties are associated not only with the 
horror that he experienced but also to a much 
more serious extent the physical results of 
his general problems not only with respect to 
his speech but also to his ambulation and 
especially his hearing loss.  

The examiner stated that the Veteran had quite a few symptoms 
of PSD but not enough for a diagnosis of PSD.  It was noted 
that the Veteran generated and maintained a sufficient 
rapport for an assessment that he was being genuine and 
forthright.  

An April 2007 VA mental examination report reflects that the 
examiner questioned the validity of symptoms reporting for 
depression secondary to service-connected tinnitus, and 
opined that depression due to tinnitus was not the etiology 
of the Veteran's depressive reaction, and that adjustment 
disorder was not related to service-connected tinnitus.  
Adjustment disorder with depressed mood was attributed to 
medical conditions.  

On VA cardiac examination in April 2007, the examiner stated 
that it was less likely "(less than 50/50 probability)" 
that the Veteran's headaches, hypertension, heart condition 
(atrial fibrillation), and bilateral lower extremity 
peripheral neuropathy were caused by, or a result of, 
exposure to toxins in association with his MOS of ammunition 
records clerk during service.  The examiner added that while 
the record reflected recurrent headaches prior to service 
entrance, the service treatment records were negative for 
relevant complaints or findings in regard to headaches, and 
negative for complaints or findings in regard to 
hypertension, a heart disorder, and bilateral lower extremity 
peripheral neuropathy.  The examiner stated that there was no 
specific evidence-based medical support that the Veteran's 
hypertension, atrial fibrillation, headaches, or bilateral 
lower extremity peripheral neuropathy was related to possible 
exposure to toxins during service.  In addition, the examiner 
noted that there was no evidence to support a finding that 
the Veteran's headaches were aggravated in service, and that 
since the bilateral lower extremity peripheral neuropathy was 
axonal rather than transient, it was not presumptively 
related to Agent Orange exposure during service in Vietnam.  

A VA examination report, dated in January 2008, notes a 
positive screen for PSD and a positive screen for depression.  
The diagnoses included depressive disorder, dysthymia, and 
rule out PSD.  The examiner recommended an assessment for 
possible service-related PSD as a result of service in 
Vietnam.  

A February 2008 VA examination report reflects diagnoses to 
include PSD, major depression, recurrent, severe, without 
psychosis, and the examiner noted that the claims file was 
not available for review and that the assessment was based on 
the Veteran's self report, clinical presentation, background 
information, and response to psychological assessments.  The 
examiner added that the Veteran was experiencing symptoms 
related to his exposure to a combat zone that met the 
criteria for PSD, as well as depression, and had developed 
negative cognitions regarding loss of fellow servicemen, and 
exposure to combat areas/artillery that had negatively 
affected his sense of safety, trust in others, power and 
control, ability to feel close to others, and depressive 
symptoms.  The examiner noted that the Veteran was very new 
to the concepts of mental health care, embarrassed by any 
display of emotion, and would likely require much work on 
rapport and normalizing in order to fully engage in 
treatment.  

VA records, dated in April 2008, reflect diagnoses to include 
combat-related PSD and major depressive disorder.  The 
diagnoses in May 2008 were PSD and depression.  

On VA examination in July 2008, the examiner commented that 
the Veteran's stressor of having come under rocket and mortar 
attack during service had been conceded, and that while the 
DSM-IV stressor criterion had been met, the DSM-IV criteria 
for a diagnosis of PSD had not been met.  In pertinent part, 
the report of examination notes the following:

The veteran is seen today for an examination 
for service connected PTSD.  The veteran was 
seen for a C and P Mental Disorder 
examination on 25 April, 2007.  Dr. M[] had 
reviewed the examination by Dr. C[] who noted 
depression secondary to hearing loss.  The 
veteran's hearing loss service connection is 
(0 percent).  Note: Dr. C[], in his 
independent psychological examination, has 
not indicated a diagnosis of ptsd or symptoms 
that would relate to early onset ptsd.  The 
veteran has claimed that his ptsd has been 
ongoing for "over 40 years" in his 
examination with me today.  The veteran was 
seen by J[] H. M[], Psy.D. for the C and P 
Mental Disorders examination last year.  Dr. 
M[] had not indicated the veteran to be 
exhibiting ptsd or symptoms there of.  Dr. 
M[], however, had quoted verbatim a lot of 
information the veteran felt was related to 
his depression.  That information, is not 
consistent with ptsd today nor at Dr. M[]'s 
prior examination.  The veteran, today, has 
claimed early onset ptsd.  The records are 
not consistent with such by Dr. C[] and Dr. 
M[].  As was written in the last examination 
by Dr. M[], it is written today that the 
symptom validity is in question for the 
claimed subjective ptsd.  The evolution of 
claims for service connection raise serious 
questions as well about the patient's 
impression management and symptom validity 
for ptsd.  I opine, that it is less likely 
than not that the veteran's meets a diagnosis 
of military related ptsd per his subjective 
report.  That event although conceded, is not 
exactly verifiable.  I question the veracity 
of symptoms in this case.  The veteran is 
receiving intervention for PTSD by the VA, in 
my opinion, for the purpose of treatment.  I 
dont provide a diagnosis of ptsd that is 
military related.  

The report notes that the Veteran appeared to exhibit extreme 
impression management in association with his claim for PSD.  
The diagnosis entered was major depressive disorder.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2009).  In addition, service connection may 
be granted for a chronic disease, including organic disease 
of the nervous system and cardiovascular-renal disease, 
including hypertension disease if manifested to a compensable 
degree within one year following service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2009) 
provides that a veteran who served in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending on 
May 7, 1975, is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  These diseases must become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2009).

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2009).

Moreover, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).  

Analysis

Initially, in regard to the assertion of entitlement to 
service connection for the disorders claimed on appeal on a 
presumptive basis as a result of exposure to herbicides, as 
reflected in the January 2007 VA examination report in which 
a history of having handled canisters of Agent Orange, "that 
did explode at some point," was noted, the law is clear that 
only those disabilities listed in 38 C.F.R. § 3.309(e), will 
be considered to have been incurred in service.  The 
disabilities for which the Veteran seeks service connection, 
to include axonal neuropathy of the feet, are not ones for 
which presumptive service connection may be granted.  

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).

PSD & Major Depression

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim for service connection for PSD and major 
depression is being granted.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.

The Veteran asserts that his PSD and major depression are 
related to service, to include combat.  Having reviewed the 
record, the Board finds that the evidence is in relative 
equipoise and thus, a finding in favor of service connection 
is supportable.  

Initially, as reflected in the August 2008 rating decision, 
the AOJ has conceded combat and the Veteran's stressors are 
combat stressors.  In addition, while the January 2007 
private opinion and a July 2008 VA examination report note 
depression and not PSD, the Board finds that the record, to 
include VA records, dated in February 2008 and April 2008, 
reflecting diagnoses of combat-related PSD and major 
depressive disorder, a May 2008 record noting PSD and 
depression and the June 2009 VHA opinion, sufficiently 
establishes not only a diagnosis of major depression, but 
also PSD.  See 38 C.F.R. § 3.304(f) (2009).  

Next, the Board notes that veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  The Board notes while the 
February 1967 entrance examination report notes a history of 
depression or worry, psychiatric examination was normal at 
that time, as well as at separation in November 1967 and at 
separation in July 1969.  The Board finds that a psychiatric 
disability was not noted at service entrance of either period 
of service.  

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003).  The determination 
of whether there is clear and unmistakable evidence that PSD 
or major depression existed prior to service should be based 
on "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

The Board finds that there is not clear and unmistakable 
evidence rebutting the presumption of soundness at service 
entrance.  The Board notes that there are two steps to rebut 
the presumption of soundness at entry.  VAOPGCPREC 3-03 (July 
16, 2003).  First, there must be clear and unmistakable 
evidence that PSD and/or major depression preexisted service.  
Second, there must be clear and unmistakable evidence that 
PSD and/or depression were not aggravated during service.  If 
both prongs are not met, the presumption of soundness at 
entry is not rebutted.

In this case, there is not clear and unmistakable evidence 
that PSD and major depression existed prior to service.  The 
service entrance and separation examination reports show that 
psychiatric examination was normal and no psychiatric 
disorder was noted.  Thus, the presumption of soundness has 
not been rebutted and the Veteran is presumed to have been in 
sound condition at service entrance.  

The presumption of soundness having not been rebutted, the 
theory of aggravation will not be further addressed and the 
Board turns to the question of service incurrence.  

A determination as to whether PSD and major depression are 
related to service requires competent evidence.  The Veteran 
is competent to report his symptoms.  As a layman, however, 
his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and 
current disability.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
An appellant generally is not competent to diagnose his 
mental condition; he is only competent to identify and 
explain the symptoms that he observes and experiences.  
Clemons v . Shinseki, 23 Vet. App. 1 (2009).

The Board notes that competence and credibility are to be 
distinguished and while the January 2008 VA examination 
report notes apparent extreme impression management, a 
February 2008 VA record noted that the Veteran was very new 
to the concepts of mental health care, and was embarrassed by 
any display of emotion.  In addition, the January 2007 VA 
examiner reported that the Veteran was being genuine and 
forthright.  

In this case, the Board has accorded more probative value to 
the June 2009 VHA opinion to the effect that it is much more 
than likely that the stressors that precipitated PSD and the 
associated major depression were etiologically and causally 
related to the Veteran's service in Viet Nam.  To the extent 
that psychiatric symptoms were related to medical conditions 
in January 2007 and April 2007, the June 2009 VHA opinion 
notes that it would be expected that subsequent stressors 
such as the Veteran's medical problems would exacerbate his 
depression and possibly his PSD symptoms, as well.  

In this case, there is competent evidence tending to 
establish that PSD and major depression are related to 
service, to include combat.  Thus, a finding in favor of 
service connection is warranted.  

The evidence is in favor of the claim of entitlement to 
service connection for PSD and major depression.  
Consequently, the benefits sought on appeal are granted.  

Feet

The Veteran asserts that he has a bilateral foot disorder, to 
include peripheral neuropathy, as a result of service.  
Having reviewed the record, the Board finds that service 
connection for a bilateral foot disorder, to include 
peripheral neuropathy, is not warranted.  

Initially, the Board notes that the AOJ has conceded combat.  
In this case, however, there has been no assertion that a 
bilateral foot disorder was incurred during combat, and thus, 
the provisions of 38 U.S.C.A. § 1154(b) are not applicable to 
the claim.  Regardless, the provisions of 38 U.S.C.A. § 1154 
(b) merely relax the adjudicative evidentiary requirements 
for determining what happened in service.  

Next, the Board notes that veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  The Board notes while the 
February 1967 entrance examination report notes a history to 
include foot trouble in association with Achilles tendons, on 
examination, the feet were normal, neurologic examination was 
normal, and the June 1967 separation report shows that the 
feet were normal.  A foot disability was not noted at service 
entrance for either period of service.  

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003).  The determination 
of whether there is clear and unmistakable evidence that a 
bilateral foot disorder existed prior to service should be 
based on "thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

The Board finds that there is not clear and unmistakable 
evidence rebutting the presumption of soundness at service 
entrance. The Board notes that there are two steps to rebut 
the presumption of soundness at entry.  VAOPGCPREC 3-03 (July 
16, 2003).  First, there must be clear and unmistakable 
evidence that a bilateral foot disorder preexisted service.  
Second, there must be clear and unmistakable evidence that a 
bilateral foot disorder was not aggravated during service.  
If both prongs are not met, the presumption of soundness at 
entry is not rebutted.

In this case, there is not clear and unmistakable evidence 
that a bilateral foot disorder existed prior to service.  
Rather, the entrance examination report shows that the feet 
were normal at entrance, as well as at separation.  The Board 
notes that while the October 2006 opinion notes that it was 
at least as likely as not that a bilateral foot disorder was 
aggravated during service, the Board has accorded more 
probative value to the contemporaneous service records, to 
include the February 1967 service entrance examination 
report, and the November 1967 and July 1969 separation 
examination reports showing that the feet were normal, as 
well as the June 2009 VHA opinion.  As discussed more fully 
below, the opinions diminish the probative value, if any, of 
the October 2006 opinion.  A foot disability was not noted at 
service entrance for either period of service.  Thus, the 
presumption of soundness has not been rebutted and the 
Veteran is presumed to have been in sound condition at 
service entrance.  

The presumption of soundness having not been rebutted, the 
theory of aggravation will not be further addressed and the 
Board turns to the question of service incurrence.  

In that regard, there is both positive and negative evidence.  
The Board notes that when faced with conflicting medical 
opinions, the Board must weigh the credibility and probative 
value of the each opinion, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  The Board must account for evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to the evidence, the Board 
also considers factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In regard to the October 2006 private opinion from Dr. V. to 
the effect that it was at least as likely as not that a 
bilateral foot disorder was related to service, the Board 
finds the opinion to be of diminished probative value, if 
any.  The Board recognizes that the private examiner's 
opinion cannot be rejected solely because it is based upon a 
history supplied by the claimant.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005).  Moreover, the Court has held 
that a claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a strict 
requirement for private medical opinions, and that a private 
medical opinion may not be discounted solely because the 
opining clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The 
critical question is whether the medical opinion is credible 
in light of all the evidence.  In fact, the Board may reject 
a medical opinion that is based on facts provided by the 
veteran which have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran which formed the basis for the 
opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).  

In this case, and as noted in the June 2009 VHA opinion, it 
is apparent that the private physician did not have the 
complete record and/or understand the Veteran's history.  In 
that regard, the June 2009 VHA opinion, in pertinent part, 
states as follows:

In his note dated July 17, 2003, Dr. V[] 
states, "He has had this problem since 1999."  
He further writes, "There is no prior history 
of exposure to chemical or heavy toxins" and 
that the veteran "Admits to moderate alcohol 
abuse of approximately 6 to 10 beers per day x 
30 years."  He also documents that [the 
Veteran] was working as a property manager at 
the time of his evaluation.  

 . . . 

[The Veteran] was evaluated by Dr. V[] again 
on October 6, 2006.  In a letter addressed to 
Dr. D[] S[], Dr. V[] makes the conclusion that 
the veteran's "peripheral neuropathy is caused 
and/or aggravated [sic] by the patient's 
exposure to neurotoxins (such as lead, 
mercury, etc) during military service.  
However, he does not provide any rationale for 
conclusion.  In addition, Dr. V[] directly 
contradicts several key elements of his prior 
examination.  Whereas he previously documented 
onset of symptoms in 1999, he stated that they 
began in 1968.  He had previously stated that 
there was no history of heavy metal exposure, 
but then reports a positive history of 
exposure.  In 2003 he documented a long 
history of alcohol abuse, but in 2006 he 
states that the veteran "quit drinking heavily 
>35 yrs ago."  Lastly, Dr. V[] wrote in 2003 
that [the Veteran] was working as a property 
manager, but in his 2006 note he states that 
he had not worked since 1995.

The Board notes that an opinion based upon an inaccurate 
factual basis is of diminished probative value, if any.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).  In addition, a mere 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  As noted, while a history of foot 
trouble in association with Achilles tendons was noted at 
service entrance, the February 1967 entrance examination 
report shows that the feet and lower extremities were normal 
and that neurologic evaluation was normal, also shown in the 
November 1967 and July 1969 separation examination reports.  

Against this background is the June 2009 VHA opinion.  The 
opinion notes no complaints consistent with peripheral 
neuropathy prior to service entrance or at separation, and no 
treatment for symptoms of peripheral neuropathy during 
service.  In addition, no definitive evidence of exposure to 
heavy metals or other neurotoxins was noted and it was 
reported that, prior to 2003, there was no diagnosis of, or 
treatment for, symptoms of peripheral neuropathy.  

A determination as to whether a bilateral foot disorder, to 
include peripheral neuropathy, is related to service requires 
competent evidence.  The Veteran is competent to report his 
symptoms and that he was exposed to munitions.  As a layman, 
however, his opinion alone is not sufficient upon which to 
base a determination as to a relationship between service and 
current disability.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In this case, the Board has accorded more probative value to 
the June 2009 VHA opinion to the effect that it is less than 
likely that the Veteran's bilateral foot disorder with 
peripheral neuropathy was initially manifested during active 
service or until decades after separation in July 1969, and 
that it was not etiologically related to service, to include 
service in Vietnam.  The claims file was reviewed, a complete 
rationale was provided and the opinion is not only internally 
consistent, but also consistent with the contemporaneous 
evidence and the April 2007 VA opinion.  In addition, the 
examiner stated that since the bilateral lower extremity 
peripheral neuropathy was axonal rather than transient, it 
was not presumptively related to Agent Orange exposure during 
service in Vietnam.  

In sum, a bilateral foot disorder, to include axonal 
peripheral neuropathy, did not exist prior to service 
entrance, was not manifest during service or within the 
initial post-service year and a bilateral foot disorder, to 
include peripheral neuropathy, is not attributable to 
service, to include service in Vietnam.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Headaches

The Veteran asserts that headaches are related to service.  
Having reviewed the record, the Board finds that service 
connection for headaches is not warranted based on either 
direct service connection or on a theory of aggravation.  

Initially, the Board notes that the AOJ has conceded combat.  
In this case, however, there has been no assertion that 
headaches were incurred during combat, and thus, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable to the 
claim.  Regardless, the provisions of 38 U.S.C.A. § 1154 (b) 
merely relax the adjudicative evidentiary requirements for 
determining what happened in service.  Regardless, in this 
case, the competent and probative evidence establishes that a 
headache disability was not incurred or aggravated during 
service, or otherwise related to service.  

In that regard, Board notes that veterans are presumed to 
have entered service in sound condition as to their health.  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  
Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003).  The determination 
of whether there is clear and unmistakable evidence that a 
headache disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

The Board finds that there is clear and unmistakable evidence 
rebutting the presumption of soundness at service entrance.  
The Board notes that there are two steps to rebut the 
presumption of soundness at entry.  VAOPGCPREC 3-03 (July 16, 
2003).  First, there must be clear and unmistakable evidence 
that a headache disorder preexisted service.  Second, there 
must be clear and unmistakable evidence that a headache 
disorder was not aggravated during service.  If both prongs 
are not met, the presumption of soundness at entry is not 
rebutted.

At service entrance for the first period of service, on the 
accompanying medical history to the February 1967 service 
entrance examination report, the Veteran indicated that he 
had frequent or severe headaches.  In addition, the April 
2007 VA cardiac examination report notes that headaches 
existed prior to service, and it was concluded in the June 
2009 VHA opinion that there was clear and unmistakable 
evidence that the Veteran had a headache disorder prior to 
service entrance.  Thus, the Board finds that there is clear 
and unmistakable evidence that headaches existed prior to 
service entrance.  

In addition, the Board finds that there is clear and 
unmistakable evidence that headaches were not aggravated 
during service.  The November 1967 and July 1969 separation 
examination reports show that the head was normal and 
neurologic examination was normal, and on the accompanying 
medical history the Veteran denied having or having had 
frequent or severe headache.  Further, the April 2007 VA 
examiner specifically stated that there was no evidence to 
support a finding that the Veteran's headaches were 
aggravated during service.  

The Board notes that while the October 2006 private examiner 
noted that headaches were related to and/or "aggravated" by 
service, the examiner specifically related the onset of 
headaches during service in association with munitions 
toxins.  Regardless, the Board finds that the October 2006 
opinion is of diminished probative value, if any.  As 
reflected in the June 2009 VHA opinion, it is apparent that 
the private physician did not have the complete record and/or 
understand the Veteran's history.  The June 2009 VHA opinion, 
in pertinent part, states as follows:

In his note dated July 17, 2003, Dr. V[] 
states, "He has had this problem since 1999."  
He further writes, "There is no prior history 
of exposure to chemical or heavy toxins" and 
that the veteran "Admits to moderate alcohol 
abuse of approximately 6 to 10 beers per day x 
30 years."  He also documents that [the 
Veteran] was working as a property manager at 
the time of his evaluation.  

 . . . 

[The Veteran] was evaluated by Dr. V[] again 
on October 6, 2006.  In a letter addressed to 
Dr. D[] S[], Dr. V[] makes the conclusion that 
the veteran's "peripheral neuropathy is caused 
and/or aggravated [sic] by the patient's 
exposure to neurotoxins (such as lead, 
mercury, etc) during military service.  
However, he does not provide any rationale for 
conclusion.  In addition, Dr. V[] directly 
contradicts several key elements of his prior 
examination.  Whereas he previously documented 
onset of symptoms in 1999, he stated that they 
began in 1968.  He had previously stated that 
there was no history of heavy metal exposure, 
but then reports a positive history of 
exposure.  In 2003 he documented a long 
history of alcohol abuse, but in 2006 he 
states that the veteran "quit drinking heavily 
>35 yrs ago."  Lastly, Dr. V[] wrote in 2003 
that [the Veteran] was working as a property 
manager, but in his 2006 note he states that 
he had not worked since 1995.

The Board notes that an opinion based upon an inaccurate 
factual basis is of diminished probative value, if any.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).  In addition, a mere 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

Significantly, the June 2009 VHA opinion further notes, in 
pertinent part, as follows:

Based on the pre-enlistment medical 
evaluation , there is clear and unmistakable 
evidence that the veteran had a preexisting 
headache disorder at service entrance.  No 
evidence to the contrary has been presented.  
Based on the separation medical examination 
and the lack of any other documented 
complaint of headaches (other than the 
statement by Dr. S[]), there is no evidence 
that the preexisting headache disorder was 
aggravated during [the Veteran's] service in 
the [service].  

In this case, the Board has accorded more probative value to 
the June 2009 VHA opinion that there is clear and 
unmistakable evidence that the Veteran had a headache 
disorder prior to service entrance and clear and unmistakable 
evidence that headaches were not aggravated during service.  
In finding that the presumption of soundness has been 
rebutted, it follows that service connection is not warranted 
based on aggravation.  

The Board notes that even assuming the presumption of sound 
condition was not rebutted, the June 2009 VHA opinion 
specifically states that is less than likely that the 
Veteran's current complaint of headache is etiologically or 
causally related to service, noting that other than VA 
examinations accomplished in association with his claim of 
entitlement to service connection for headaches, the Veteran 
did not report headaches, even while undergoing regular 
neurologic evaluation for peripheral neuropathy.  

Further, Dr. S. provided no rationale for drawing a causative 
link between any putative exposure and the Veteran's 
headaches, diminishing the probative value of the opinion, if 
any.  

The Board recognizes that a private examiner's opinion cannot 
be rejected solely because it is based upon a history 
supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005).  Moreover, the Court has held that a 
claims file review, as it pertains to obtaining an overview 
of a claimant's medical history, is not a strict requirement 
for private medical opinions, and that a private medical 
opinion may not be discounted solely because the opining 
clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The 
critical question is whether the medical opinion is credible 
in light of all the evidence.  In fact, the Board may reject 
a medical opinion that is based on facts provided by the 
veteran which have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran which formed the basis for the 
opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).  In this case, the 
inaccurate/inconsistent history upon which the private 
opinion was based diminishes any probative value of the 
opinion 

A determination as to whether a headache disorder was 
aggravated by service (incurrence or aggravation) requires 
competent evidence.  The Veteran is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In this case, the Board has accorded more probative value to 
the June 2009 VHA opinion to the effect that a preexisting 
headache disorder was not aggravated during service and that 
is less than likely that the Veteran's current complaint of 
headache is etiologically or causally related to service.  
The claims file was reviewed, a complete rationale was 
provided and the opinion is not only internally consistent, 
but also consistent with the contemporaneous evidence, as 
well as the April 2007 VA opinion.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

Hypertension & Heart Disorder (Atrial Fibrillation)

The Veteran asserts that he has hypertension and a heart 
disorder (atrial fibrillation), as a result of service.  
Having reviewed the record, the Board finds that service 
connection for hypertension or a heart disorder (atrial 
fibrillation) is not warranted.  

Initially, the Board notes that the AOJ has conceded combat.  
In this case, however, there has been no assertion that a 
hypertension or a heart disorder (atrial fibrillation) was 
incurred during combat, and thus, the provisions of 38 
U.S.C.A. § 1154(b) are not applicable to the claims.  The 
Board notes that 38 U.S.C.A. § 1154 (b) merely relaxes the 
adjudicative evidentiary requirements for determining what 
happened in service.  Regardless, in this case, the competent 
and probative evidence establishes that neither hypertension 
nor a heart disorder (atrial fibrillation) was incurred or 
aggravated during service.  

In that regard, the Board notes that, generally, veterans are 
presumed to have entered service in sound condition as to 
their health.  This presumption attaches only where there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations provide expressly 
that the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).  The Board 
notes that at service entrance in February 1967, the heart, 
chest and lungs were normal.  Neither hypertension nor a 
heart disorder (atrial fibrillation) was noted at service 
entrance for either period of service.  

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003).  The determination 
of whether there is clear and unmistakable evidence that 
either hypertension or a heart disorder (atrial fibrillation) 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Board finds that there is not clear and unmistakable 
evidence rebutting the presumption of soundness at service 
entrance.  The Board notes that there are two steps to rebut 
the presumption of soundness at entry.  VAOPGCPREC 3-03 (July 
16, 2003).  First, there must be clear and unmistakable 
evidence that hypertension or a heart disorder (atrial 
fibrillation) preexisted service.  Second, there must be 
clear and unmistakable evidence that hypertension or a heart 
disorder (atrial fibrillation) was not aggravated during 
service.  If both prongs are not met, the presumption of 
soundness at entry is not rebutted.

In this case, there is not clear and unmistakable evidence 
that hypertension or a heart disorder (atrial fibrillation) 
existed prior to service.  Rather, the February 1967 service 
entrance examination report shows that the heart, chest and 
lungs were normal at entrance, as well as at separation in 
November 1967 and in July 1969.  The Board notes that while 
the October 2006 opinion states that it was at least as 
likely as not that hypertension and a heart disorder (atrial 
fibrillation) were aggravated during service due to exposure 
to munitions toxins, the Board has accorded more probative 
value to the contemporaneous service records, to include the 
February 1967 service entrance examination report and the 
November 1967 and July 1969 separation examination reports 
showing the heart, lungs and chest were normal, and coupled 
with the June 2009 VHA opinion, the Board finds that there is 
not clear and unmistakable evidence that either hypertension 
or a heart disorder preexisted service, which diminishes the 
probative value, if any, of the October 2006 opinion, as 
discussed more fully below.  

The presumption of soundness having not been rebutted, the 
theory of aggravation will not be further addressed and the 
Board turns to the question of service incurrence.  

In that regard, there is both positive and negative evidence.  
The Board notes that when faced with conflicting medical 
opinions, the Board must weigh the credibility and probative 
value of the each opinion, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  The Board must account for evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to the evidence, the Board 
also considers factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In regard to the October 2006 private opinion from Dr. V. to 
the effect that it was at least as likely as not that 
hypertension and a heart disorder (atrial fibrillation) were 
related to service, the Board finds the opinion to be of 
diminished probative value, if any.  The Board recognizes 
that the private examiner's opinion cannot be rejected solely 
because it is based upon a history supplied by the claimant.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  
Moreover, the Court has held that a claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for private medical 
opinions, and that a private medical opinion may not be 
discounted solely because the opining clinician did not 
describe review of the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  The critical question is 
whether the medical opinion is credible in light of all the 
evidence.  In fact, the Board may reject a medical opinion 
that is based on facts provided by the veteran which have 
been found to be inaccurate or because other facts present in 
the record contradict the facts provided by the veteran which 
formed the basis for the opinion.  Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (Board may reject such statements 
of the veteran if rebutted by the overall weight of the 
evidence).  

In this case, and as reflected in the June 2009 VHA opinion, 
it is apparent that the private physician did not have the 
complete record and/or understand the Veteran's history.  The 
Board notes that an opinion based upon an inaccurate factual 
basis is of diminished probative value, if any.  See Reonal 
v. Brown, 5 Vet. App. 458 (1993).  In addition, a mere 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

In that regard, the June 2009 VHA opinion, notes, in 
pertinent part, as follows:

A review of the clinical notes from when the 
veteran entered the military does not 
demonstrate any evidence of hypertension or 
atrial fibrillation.  The entrance examination 
noted a normal cardiac exam.  There were 
several documented instances when the veteran 
sought medical therapy during his active duty 
but none documented elevated blood pressure.  
There was one visits of note for "check pain" 
in September 1967 which is a non-specific 
complaint and could be due to any number of 
acute or chronic disorders.  It appears that 
on physical exam abnormal lung sounds, 
"rhonchi", were heard in the right chest.  A 
chest x-ray performed in November 1967 noted 
"no evidence of cardiac or pulmonary 
disease."  The observations of these findings 
suggests an acute pulmonary process that 
resolved by the time of the chest x-ray.  

The patient now has essential hypertension 
which is extremely common among the general 
population.  In fact, almost 50% of the 
population has essential hypertension by age 
50.  This is due to a number of factors and is 
not necessarily related to family history.  
There is no evidence of secondary forms of 
hypertension in [the Veteran's] record and 
therefore supports the essential hypertension 
diagnosis.  

The diagnosis of Cardiac Disorder (atrial 
fibrillation) was not present during his 
active duty by any documentation.  This is the 
most common arrhythmia in the US and 
hypertension is the number one risk factor.  

A determination as to whether hypertension or a heart 
disorder (atrial fibrillation) is related to service requires 
competent evidence.  The Veteran is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In this case, the Board has accorded more probative value to 
the June 2009 VHA opinion to the effect that neither 
hypertension nor atrial fibrillation were manifest during 
service and that neither hypertension nor a heart disorder 
(atrial fibrillation) is a result of service.  The claims 
file was reviewed, a complete rationale was provided and the 
opinion is not only internally consistent, but also 
consistent with the contemporaneous service treatment records 
and the April 2007 VA opinion.  The Board notes that ischemic 
heart disease will shortly be a presumptive disability based 
upon presumed exposure to herbicides within Vietnam.  The 
veteran has not been diagnosed with ischemic heart disease, 
however. 

The preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension and 
against the claim of entitlement to service connection for a 
heart disorder (atrial fibrillation) and there is no doubt to 
be resolved.  Consequently, the benefits sought on appeal are 
denied.  


ORDER

Service connection for PSD and major depression is granted.  

Service connection for a bilateral foot disorder, to include 
peripheral neuropathy, is denied.  

Service connection for a headache disorder is denied.  

Service connection for hypertension is denied.  

Service connection for a heart disorder (atrial fibrillation) 
is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


